Appeal by the defendant from a judgment of the County Court, Orange County (Berry, J.), rendered July 26, 2006, convicting him of robbery in the first degree, robbery in the second degree, criminal possession of a weapon in the fourth degree, and menacing in the second degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
The defendant’s contention that the testimony of the accomplice was unsupported by corroborative evidence is unpreserved for appellate review (see CPL 470.05 [2]; People v Jay, 41 AD3d 615 [2007]; People v Shaaban, 14 AD3d 721 [2005]). In any event, his contention is without merit. The accomplice testimony was sufficiently corroborated by independent evidence connecting the defendant to the crimes of which he was convicted (see CPL 60.22 [1]; People v Breland, 83 NY2d 286 [1994]; People v Goodson, 35 AD3d 760, 761 [2006]; People v Lawrence, 17 AD3d 697, 698 [2005]). Viewing the evidence in the light most favorable to the prosecution (see People v Contes, 60 NY2d 620 [1983]), we find that it was legally sufficient to establish the defendant’s guilt beyond a reasonable doubt. Mastro, J.P., Ritter, Garni and McCarthy, JJ., concur.